Citation Nr: 0302096	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  00-12 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for retained metallic 
foreign bodies, right 2nd cervical vertebral area, due to 
gunshot wound. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from May 1966 to June 
1972.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 RO rating decision.  


FINDING OF FACT

The veteran's service-connected cervical spine disability 
includes retained metallic foreign bodies, and is manifested 
by limitation of rotation (with pain at 30 degrees), some 
"give-away" weakness due to pain, subjective complaints of 
numbness and tingling in the arms and legs, and x-ray 
evidence of arthritis; there is no evidence of muscle spasm, 
absent ankle jerk, or incapacitating episodes lasting between 
four and six weeks in a one year period.


CONCLUSION OF LAW

The criteria for a 30 percent rating, and no greater, for 
retained metallic foreign bodies, right 2nd cervical 
vertebral area, due to gunshot wound, are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 
4.21, 4.31, 4.40, 4.45, 4.41, 4.44, 4.45, 4.47, 4.48, 4.49, 
4.50, 4.51, 4.52, 4.53, 4.54, 4.55, 4.56, 4.71a, 4.73, 
4.124a, Diagnostic Codes 5003, 5010, 5287, 5290, 5293, 5322, 
5323 (as in effect prior to and beginning September 23, 
2002); 67 Fed. Reg. 54345-54349 (August 22, 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was shot in the mouth during an altercation while 
on active duty.  By a December 1975 rating decision, the RO 
determined that the veteran's gunshot wound was the result of 
his own willful misconduct.  However, by a March 1985 
decision, the Board determined that the veteran's gunshot 
wound was not the result of willful misconduct.  

By a March 1985 rating decision, the RO granted service 
connection for retained metallic foreign bodies, right 2nd 
cervical vertebral area, secondary to gunshot wound.  
Concluding that there was no limitation of motion, the RO 
assigned a noncompensable rating (effective from February 
1984).  This rating was assigned under Diagnostic Code 5290, 
pertaining to limitation of motion of the cervical spine.  
(By the same rating decision, the RO granted service 
connection for the scar on the veteran's right upper lip, 
mid-upper lip, bridge of nose, and left lateral nose with 
cosmetic deformity, and assigned a separate 10 percent rating 
effective from April 1975).  By a November 1985 rating 
decision, the RO increased the rating for the retained 
metallic foreign bodies disability under Diagnostic Code 5290 
to 10 percent (effective from May 1985).

In a June 1999 memorandum, the veteran sought an increased 
rating for his disability, asserting that he had cervical 
problems as well as numbness, tingling, and weakness in both 
arms.

By a September 1999 rating decision, the RO increased the 
rating for retained metallic foreign bodies, right 2nd 
cervical vertebral area, due to gunshot wound, to 20 percent, 
effective from July 1999.  This time, the rating was assigned 
under Diagnostic Code 5293 (pertaining to intervertebral disc 
syndrome).  The veteran has indicated that he is still 
seeking a higher disability rating.

I.  Claim for increased rating

Disability evaluations are determined by applying a schedule 
of ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must 
be viewed in relation to its history with an emphasis on the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (2002).  Examination reports should be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2 (2002).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating should be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating should 
be assigned.  38 C.F.R. § 4.7 (2002).  When applying the 
rating schedule, it is not expected, especially with the more 
fully described grades of disabilities, that all cases will 
show all the findings specified. 38 C.F.R. § 4.21 (2002).  If 
a diagnostic code does not provide for a zero percent rating, 
a zero percent rating shall be assigned when the requirements 
for a compensable rating are not met.  38 C.F.R. § 4.31 
(2002).  

This case involves the residuals of a shell fragment wound.  
In considering the residuals of such an injury, the medical-
industrial history of the disabled person from the original 
injury should be traced, with consideration of the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41 (2002).  Evaluation of injury includes consideration 
of resulting impairment to the muscles, bones, joints and/or 
nerves, as well as the deeper structures and residual 
symptomatic scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 
4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2002).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Under diagnostic 
codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  38 C.F.R. § 4.56 (2002).

A slight muscle injury involves a simple wound of muscle 
without debridement or infection.  The service medical 
records should reflect a superficial wound with brief 
treatment and return to duty, and healing with good 
functional results.  There should be no consistent complaint 
of loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, or uncertainty of 
movement.  The scar should be minimal, and there should be no 
evidence of fascial defect, atrophy, or impaired tonus.  
There should be no impairment of function or retained 
metallic fragments.  38 C.F.R. § 4.56(d)(1)(2002).

A moderate disability of the muscles anticipates a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be a 
history of hospitalization for a prolonged period of 
treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, fatigue- pain, impairment of coordination and 
uncertainty of movement.  Objective findings should include 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. 38 C.F.R. § 
4.56(d)(2)(2002).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include indications on deep 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side should 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3)(2002).

A severe disability of the muscles contemplates through and 
through or deep penetrating wounds due to high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  There are 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
damage:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56(d)(4)(2002).

When the veteran was shot during a February 1972 altercation, 
the bullet went through his upper lip (centrally), passed 
through the upper central incisors at the gingival margin, 
through the maxilla and across the tongue's superior surface, 
and then through the soft palate just to the left midline.  
There was associated edema of the mid-face, tongue, and 
pharyngeal wall.  An initial x-ray revealed metallic foreign 
bodies located in the prevertebral area anterior to C2.  He 
was hospitalized from February 21, 1972, to March 10, 1972, 
during which the anterior maxillary wound tract was irrigated 
and debrided.  Multiple fragments of bone and lead were 
removed.  A subsequent x-ray revealed that bullet fragments 
were positioned anterior to the body of C-2, slightly to the 
left of the midline with reduction of soft tissue swelling, 
most likely secondary to resolution of hematoma.  Metallic 
fragments were also noted in the maxilla anteriorily 
following the path of the bullet.  It was decided that 
further excoriation would not be attempted.  Near the end of 
his hospitalization, areas of the veteran's maxillary bridge 
were recemented, and it was concluded that the oral wound was 
sufficiently healed for discharge to duty.  The diagnosis at 
discharge was gunshot wound to the face, palate and pharynx, 
with no artery or nerve involvement. 

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, 
including 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  38 C.F.R. § 4.55 (2002).  
Diagnostic Code 5322 pertains to Muscle Group XXII, which 
involves the muscles of the front of the neck.  38 C.F.R. § 
4.73, Diagnostic Code 5322 (2002).  Diagnostic Code 5323 
pertains to Muscle Group XXIII, the muscles of the side and 
back of the neck. 38 C.F.R. § 4.73, Diagnostic Code 5323 
(2002).  Under both of those diagnostic codes, slight 
disability warrants a noncompensable rating while a 10 
percent rating reflects a moderate disability.  A 20 percent 
rating is assigned for a moderately severe disability, and 
the maximum rating of 30 percent is assigned for severe 
disability. 

As detailed in the service medical records, the veteran's 
bullet wound involved brief (approximately one month) 
hospitalization and a quick return to duty with good 
functional results.  However, since x-ray reports indicate 
that metallic foreign bodies have been retained, the muscle 
injury cannot be classified as "slight" under 38 C.F.R. 
§ 4.56.  It would therefore be more accurate to classify this 
as a "moderate" muscle disability.  Yet, the maximum rating 
he would be entitled to under either Diagnostic Code 5322 or 
5323 is 10 percent. At an August 1999 VA spine examination, 
no parapineal tenderness was found.  Loss of cervical 
lordosis was noted.  Spurling's sign was negative.  He was 
able to don and doff shoes and socks without difficulty, and 
no wasting of muscles was seen.  He was able to unbutton and 
button the shirt without much difficulty.  At an August 2001 
VA examination, sternocleidomastoid strength was difficult to 
examine due to neck pain, but the veteran did appear to have 
normal muscle mass on both sides.  The uvula and palate 
appeared to be in midline.  Motor examination revealed normal 
mass with some "give-away" weakness due to pain.  

There certainly is no evidence that the veteran's wound has 
involved the shattering bone fracture, open comminuted 
fracture with extensive debridement, prolonged infection, 
sloughing of soft parts, intermuscular binding and scarring, 
ragged, depressed or adherent scars, loss of deep fascia or 
muscle substance, or soft flabby muscles in the wound area 
that would merit a rating in excess of 20 percent under 
Diagnostic Code 5322 or 5323.  

As noted above, the veteran has already been assigned a 20 
percent rating under Diagnostic Code 5293 (intervertebral 
disc syndrome).  Care must be taken not to evaluate the same 
manifestations of disability under more than one applicable 
code.  This would constitute "pyramiding."  See 38 C.F.R. § 
4.14 (2001).  Where separate and distinct manifestations have 
arisen from the same injury, separate disability ratings may 
be assigned only where none of the symptomatology of the 
conditions overlaps.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  The Board has considered whether the veteran would 
be entitled to separate ratings for muscle injury and 
intervertebral disc syndrome, but notes that these rating 
criteria have overlapping considerations (namely with regard 
to muscle symptoms and pain).  In light of this, the Board 
concludes that it would be pyramiding to assign separate 
ratings under the criteria for muscle injury and for 
intervertebral disc syndrome. 

During the pendency of this appeal, the criteria of 
Diagnostic Code 5293 changed (effective on September 23, 
2002).  The veteran was advised of this change in an October 
2002 letter from the Board.  Since his appeal was pending at 
the time the applicable regulation was amended, the veteran 
is entitled to consideration under whichever set of 
regulations - original or revised - provide him with a 
higher rating.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The original version of Diagnostic Code 5293 focuses on 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  A 20 percent rating under this criteria 
reflects a moderate disability with recurring attacks, while 
a 40 percent rating is assigned for severe disability (i.e., 
recurring attacks with intermittent relief).  

Neither the examination report of August 1999 or August 2001 
reflects any muscle spasm or impaired reflexes attributed to 
the service-connected neck disability.  As to whether there 
are any other neurological symptoms, the Board notes that the 
veteran (in a February 2000 written statement, during VA 
outpatient treatment in June 2000, at a September 2000 local 
hearing, and during his August 2001 VA examination) reported 
having a host of neurological symptoms, including an 
inability to hold a pencil or cigarette, and numbness, 
tingling, and weakness in the arms and legs.  

At the August 1999 VA examination, deep tendon reflexes were 
1+ and symmetrical in all extremities.  Sensory function was 
intact to pin prick.  At the August 2001 examination, sensory 
examination revealed decreased vibration to the tibial 
tuberosities, while pinprick was reduced at approximately the 
ankle on the right and to the midfoot on the left.  In the 
upper extremities, pinprick was reduced to a patchy 
distribution on much of the left distal arm on the right, the 
mid-palm and the distal fingertips.  Reflexes were 
approximately 1+, with trace left Achilles, absent right 
Achilles, and plantar responses were neutral.  None of the 
veteran's neurological symptoms, however, were specifically 
related to his neck disability.  Indeed, the impressions 
included probable polyneuropathy, contributed to (at least in 
part) by diabetes mellitus plus the amount of ethanol used.  
While probable cervical neuropathy was also noted by the 
examiner, the level of this neuropathy could not be 
determined.  In short, the evidence simply does not reflect 
the severe neurological symptoms appropriate to site of the 
diseased disc which would merit a 40 percent rating under the 
original version of Diagnostic Code 5293.  

Under the revised Diagnostic Code 5293, intervertebral disc 
syndrome can be rated (preoperatively or postoperatively) on 
two alternative tracks: either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, with the assigned 
rating based on whichever method results in the higher 
evaluation.  

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Using this track, a 60 percent rating is assigned 
when the total duration of incapacitating episodes is at 
least six weeks during the previous 12 months.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the previous 12 
months, a 40 percent rating is assigned.  When the total 
duration of incapacitating episodes is at least two weeks but 
less than four weeks during the previous 12 months, a 20 
percent rating is assigned.  A 10 percent rating is assigned 
for incapacitating episodes having a total duration of at 
least one week but less than two weeks during the previous 12 
months.  67 Fed. Reg. 54345-54349 (August 22, 2002), to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293.

In this case, a rating greater that 20 percent under the 
"incapacitating episodes" is not warranted.  Of numerous 
treatment records dated between September 1998 and August 
2000, only one (dated in June 2000) reflects outpatient 
treatment for "numbness and tingling in the arms and legs."  
There certainly is no evidence of incapacitating episodes 
(i.e., requiring physician-directed bed rest) having a total 
duration of at least four weeks.

The other track under the revised Diagnostic Code 5293 must 
also be considered, however.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly (or nearly so).  If 
intervertebral disc syndrome is present in more than one 
spinal segment - provided that the effects in each spinal 
segment are clearly distinct - each segment should be 
evaluated based on chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment. 67 Fed. Reg. 
54345-54349 (August 22, 2002), to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  (In this case, the medical 
record does not reflect that the veteran's condition has 
clearly distinct effects between spinal segments).

In any case, under the revised Diagnostic Code 5293, 
neurologic disabilities are to be evaluated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  In this regard, the Board has 
reviewed the rating criteria pertaining to diseases of the 
cranial nerves (38 C.F.R. § 4.124a, Diagnostic Codes 8205-
8412).  However, none of the medical records or VA 
examination reports reflect that the veteran has been 
diagnosed as having paralysis, neuritis, or neuralgia of the 
cranial nerves, and thus an evaluation under these diagnostic 
codes would not be appropriate. 

Orthopedic disabilities - under the revised Diagnostic Code 
5293 - are also to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  In this 
regard, the Board has considered Diagnostic Code 5290, 
pertaining to limitation of motion of the cervical spine.  
Under this criteria, slight limitation of motion in the 
cervical spine warrants a 10 percent rating; moderate 
limitation of motion in the cervical spine warrants a 20 
percent rating; and severe limitation of motion in the 
cervical spine warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2002).  (Diagnostic Code 5287 
is not for application because there is no evidence of 
ankylosis of the cervical spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5287 (2002)).

At the August 1999 VA examination, flexion was to 20 degrees, 
extension was to 35 degrees, right lateral flexion was to 20 
degrees, and left lateral flexion was to 20 degrees.  
Rotation was to 25 degrees bilaterally without much 
discomfort, but at 30 degrees of rotation, the veteran had 
severe pain on the same side of the neck.  While clearly 
reflecting limitation of motion, these numbers generally do 
not indicate the severe limitation of motion sufficient to 
warrant a 30 percent rating under Diagnostic Code 5290.  

(VA's General Counsel has instructed that the original 
version of Diagnostic Code 5293 involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae. VAOPGCPREC 36-97 (Dec. 12, 1997).  Therefore, the 
veteran could not be evaluated separately under Diagnostic 
Code 5290 and the original version of Diagnostic Code 5293). 

However, the Board has also considered whether additional 
rating should be given for functional loss due to pain under 
38 C.F.R. § 4.40 (including pain on use or during flare-ups) 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  It is necessary to consider these regulatory 
provisions in the case of disabilities involving a joint 
rated on the basis of limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other  
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of the skin, absence of normal callosity or the like.  
38 C.F.R. § 4.40 (2002). 

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2002). 

At his August 1999 VA spine examination, the veteran 
complained of stiffness and pain (for which he took 
medication).  Functionally, he was independent in the 
activities of daily living.  He was able to don and doff 
shoes and socks, as well as unbutton and button his shirt, 
without difficulty.  No wasting of muscles was seen.  
Rotation was to 25 degrees bilaterally without much 
discomfort, but at 30 degrees of rotation, he had severe pain 
on the same side of the neck.  He complained of severe pain 
in the trapezius and posterior neck areas.  In an addendum to 
the examination report, the VA physician opined that the 
veteran had limitation of motion due to discomfort and pain 
because of the metallic fragments present in the soft 
tissues.  At his September 2000 local hearing, the veteran 
said that he had a lot of stiffness in his neck, and pain 
(more on the left than the right) which radiated up into his 
head and down between his shoulders.  His neck pain had 
apparently interfered with sleep and the veteran was taking 
Ibuprofen for the pain.

At an August 2001 VA examination, the veteran again described 
having pain and restricted movement in his neck.  
Sternocleidomastoid strength was difficult to examine due to 
neck pain, but the veteran did appear to have normal muscle 
mass on both sides.  Motor examination revealed normal mass 
with some "give-away" weakness due to pain.  Finger-to-nose 
and heel-to-shin were fair, but pain again interfered with 
these exercises.  Reflexes were approximately 1+, with trace 
left Achilles, absent right Achilles, and neutral plantar 
responses.  Gait was somewhat antalgic (i.e., a limp adopted 
so as to avoid pain on weight-bearing structures). 

The VA examination reports reflect that the veteran has 
objectively displayed severe pain on rotation, as well as 
weakness due to pain.  Moreover, a VA examiner has 
specifically concluded that at least some of his cervical 
limitation of motion was due to pain.  It seems plausible 
that, on flare-ups, the veteran's neck disability could rise 
to the severe level contemplated for a 30 percent rating 
under Diagnostic Code 5290.  Therefore, the Board finds that 
such a rating (the maximum available under this Diagnostic 
Code) is warranted in this case.  To this extent, an 
increased rating is granted under Diagnostic Code 5290 or, 
alternatively, under the "chronic orthopedic and neurologic 
manifestations" track of the new Diagnostic Code 5293.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  There is no evidence that the 
veteran has been hospitalized for his cervical spine 
disability.  

Regarding employment, the Board notes that at his August 1999 
VA examination, the veteran reported that he was working as a 
carpenter.  In an October 2000 letter, a general manager 
opined that the veteran was not physically able to perform 
his job duties, which apparently required constant lifting of 
heavy material, stooping, and standing in excess of 8 hours 
per day.  However, at his August 2001 VA examination, the 
veteran reported that he was employed as a construction 
worker.  While he had not been able to work for the prior two 
weeks, he said that this was because of pain in his feet.  
The Board acknowledges that the VA examiner noted that the 
veteran's cervical radiculopathy (in part) interfered with 
his employment.  However, the schedular ratings are already 
based upon the average impairment of earning capacity, and 
are intended to be considered from the point of view of the 
veteran's working or seeking work.  The evidence in this case 
simply does to reflect that the veteran's cervical condition 
has impacted his ability to work to the extent that would 
warrant an extraschedular rating.   

Finally, the Board notes that degenerative disc disease of 
the cervical spine was found on an August 1999 x-ray, and 
that in his August 1999 addendum, the VA examiner opined that 
the veteran's degenerative disc disease of the cervical spine 
was related to his service-connected shell fragment wound 
disability, and could cause limitation of motion. 

However, the Board has determined that the veteran's cervical 
spine disability could be evaluated as 30 percent disabling 
under Diagnostic Code 5290.  Diagnostic Codes 5010 and 5003 
permit a disability evaluation only when the resultant 
limitation of motion is noncompensable under the appropriate 
Diagnostic Codes.  Because the veteran's limitation of motion 
of the cervical spine is compensable under Diagnostic Code 
5290, he is not entitled to an additional 10 percent rating 
for arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2002). 

In summary, the preponderance of the evidence reflects that a 
30 percent rating - and no greater - is warranted under 
Diagnostic Code 5290 for the veteran's service- connected 
retained metallic foreign bodies, right 2nd cervical 
vertebral area, due to gunshot wound. 

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 
3.102, 3.156, 3.159, and 3.326 (2002).  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and its implementing 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

The veteran's claim for an increased rating did not require a 
particular application form.  Thus, there is no issue as to 
provision of a form or instructions for applying for this 
benefit.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claim for increased 
rating.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was sent a rating decision in 
September 1999, a statement of the case in April 2000, 
supplemental statements of the case in December 2000 and 
November 2001, and development letters in July 1999, March 
2001, and June 2001.  These documents together listed the 
evidence considered, the legal criteria for determining 
whether an increased rating could be granted, and the 
analysis of the facts as applied to those criteria, thereby 
adequately informing the veteran of the information and 
evidence necessary to substantiate his claim for a higher 
rating.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §  5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c),(d) (2002).  Such assistance includes making every 
reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the veteran adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. §  5103A(b) and (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  In this case, the RO has 
obtained VA and private treatment records, and there is no 
indication that there are any other outstanding medical 
records pertinent to the veteran's claim. 

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The veteran underwent VA examinations 
in August 1999 and August 2001.  The report of these 
examinations have been obtained and reviewed by the Board.

The veteran requested a local hearing on a May 2000 Form 9, 
and this hearing was held in September 2000.  The Board has 
carefully reviewed a transcript of this hearing.


The applicable requirements of the VCAA have been 
substantially met by VA, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this case to the RO (which 
specifically referenced the VCAA in its November 2001 
supplemental statement of the case), or to otherwise conduct 
any other development.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  


ORDER

Subject to the applicable criteria governing payment of 
monetary benefits, entitlement to a 30 percent rating - and 
no greater - for retained metallic foreign bodies, right 2nd 
cervical vertebral area, due to gunshot wound, is granted. 



		
	Mary Gallagher
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

